Order entered December 30, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                               No. 05-20-01017-CV

                     IN RE GARY EUGENE SIMS, Relator

          Original Proceeding from the 282nd Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. F00-45450-S

                                       ORDER
               Before Justices Whitehill, Pedersen, III, and Carlyle

      Based on the Court’s opinion of this date, we DISMISS this original

proceeding for want of jurisdiction.


                                            /s/    BILL WHITEHILL
                                                   JUSTICE